                 Case 21-10527-JTD             Doc 210        Filed 04/06/21        Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                      Chapter 11

CARBONLITE HOLDINGS LLC, et al., 1                          Case No. 21-10527 (JTD)

                  Debtors.                                  (Jointly Administered)


                  MOTION AND ORDER FOR ADMISSION PRO HAC VICE

       Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission
pro hac vice of Caroline Djang, Esquire, of Best Best & Krieger LLP, to represent Niagara
Bottling, LLC.

Dated: April 6, 2021                                       /s/ Eric J. Monzo
                                                          Eric J. Monzo (DE Bar No. 5214)
                                                          MORRIS JAMES LLP
                                                          500 Delaware Avenue, Suite 1500
                                                          Wilmington, DE 19801
                                                          Telephone: (302) 888-6800
                                                          E-mail: emonzo@morrisjames.com

                                     ORDER GRANTING MOTION

         IT IS HEREBY ORDERED that counsel’s motion for admission pro hac vice is granted.




1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings LLC (8957);
CarbonLite P LLC (5453); CarbonLite PI Holdings LLC (8957); CarbonLite Pinnpack LLC (8957); CarbonLite
Recycling Holdings LLC (8957); CarbonLite Sub-Holdings, LLC (8957); Pinnpack P, LLC (8322); CarbonLite
Recycling LLC (3727); and Pinnpack Packaging LLC (9948). The address of the Debtors’ corporate headquarters is
10250 Constellation Blvd., Los Angeles, CA 90067.




12797605/1
              Case 21-10527-JTD         Doc 210      Filed 04/06/21     Page 2 of 2




         CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

       Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of the State of California and
submit to the disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the
preparation or course of this action. I also certify that I am generally familiar with this Court’s
Local Rules and Standing Order for District Court Fund revised 8/31/16. I further certify that the
annual fee of $25.00 has been paid to the Clerk of Court for District Court.

Dated: April 6, 2021                             /s/ Caroline Djang
                                                 Caroline Djang, Esquire
                                                 BEST BEST & KRIEGER LLP
                                                 18101 Von Karman Avenue, Suite 1000
                                                 Irvine, CA 92612
                                                 Telephone: (949) 263-2600
                                                 Facsimile: (949) 260-0972
                                                 E-mail: caroline.djang@bbklaw.com




                                                 2
12797605/1
